Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 and Fig. 4 each contain reference Nos. 1, 2, 3, and 4 which are not referenced in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
  “through which exhaust air” in line 4 should be --through which an exhaust air-- (as “the exhaust air” is later referenced);
“which is different” in line 14 should be --the second range is different--.
Claim 8 is objected to because “an arrangement direction of the plurality of cylinders” should be --the first direction of the plurality of cylinders--.
Claim 9 is objected to because “on another side, across the plurality of cylinders” in line 4 should be --on another side, the another side across from the plurality of cylinders--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drangel et al. (U.S. 2013/0055713) in view of Gugau et al. (U.S. 2017/0107896).
Re claim 1:
Drangel discloses an internal combustion engine (100, internal combustion engine system - Para 29) with a turbocharger (230, turbocharger - Para 34), comprising: 
a cylinder block (120, engine block - Para 29 (a type of cylinder block as described in Para 29 - “engine block 120 defines at least one cylinder” (shown as a plurality of cylinders in Fig. 2 as also described in Para 29))) internally including a plurality of cylinders (125, number of cylinders - Para 29 (see Para 29 - “engine block 120 and a cylinder head 130 configured to define a different number of cylinders 125, such as for example 3, 6, 8, 10 or 12”)); a cylinder head (130, cylinder head - Para 29) disposed on top of the cylinder block (120)(see Fig. 2 - element 130 is shown disposed on top of element 120), and internally including a plurality of exhaust flow passages exhaust gases…”) discharged from each of the plurality of cylinders (125) flows (see Fig. 2 and Para 33); and 
the turbocharger (230) including a rotational shaft (233, turbocharger shaft - Para 37 (described in Para 37 as a type of rotational shaft)), a turbine wheel (251, turbine wheel - Para 35), and a compressor wheel (241, compressor wheel - Para 37), the turbine wheel (251) being disposed at one end (see Fig. 1 at intersection of element 251 and 233 (a type of one end of element 233 is shown)) of the rotational shaft (233)(see Fig. 1 - element 251 is shown disposed at the type of one end of element 233 which is depicted at intersection of elements 251 and 233), the compressor wheel (241) being disposed at the other end (see Fig. 1 at intersection of element 241 and 233 (a type of other end of element 233 is shown)) of the rotational shaft (233)(see Fig. 1 - element 241 is shown disposed at the type of other end of element 233 which is depicted at intersection of elements 241 and 233), 
wherein at least the turbine wheel (251) of the turbocharger (230) is arranged inside the cylinder head (130)(see Fig. 1 and Paras 38-39 - “…turbocharger housing 252 is defined by the cylinder head 130. In other words, the turbo charger housing 252 is cast in single body with the cylinder head 130, so that the turbine volume 255, the radial inlet 253, the axial outlet 254, the bearing chamber 232 and the compressor side opening 235, are internally defined by the casting of the cylinder head 130, to form an integral turbocharger housing 252… The turbine wheel 251, the compressor wheel 241, the turbocharger shaft 233 and the bearings 234a and 234b, may be advantageously 
Drangel fails to disclose the plurality of scroll passages including a first scroll passage for introducing the exhaust air from a first range in a circumferential direction of the turbine wheel to the turbine wheel, and a second scroll passage for introducing the exhaust air from a second range, which is different from the first range in the circumferential direction of the turbine wheel, to the turbine wheel.
Gugau teaches a turbocharger (1, exhaust gas turbocharger - Para 39) comprising a plurality of scroll passages (13, 14 - two channels - Para 35 (shown as a type of plurality of scroll passages in Fig. 5)) including a first scroll passage (13, first channel - Para 51 (shown as a type of first scroll passage in Fig. 5)) for introducing the exhaust air from a first range (see Fig. 5 at elements 13 and 5 (person having ordinary skill in the art would recognize a type of first range is shown where element 13 feeds element 5 and as described in Paras 5-6 “each channel therefore directs flow against the turbine wheel over 180°… at least two channels, which act on the turbine wheel in a state in which they are offset through 180°…”)) in a circumferential direction (see Fig. 5 at element 5 (a type of circumferential direction of element 5 is shown)) of a turbine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Drangel after the turbocharger of Gugau (thereby including the plurality of scroll passages of Gugau in the cylinder head of Drangel) for the advantage of allowing pulse charging (Gugau - Paras 2 and 3).
Re claim 2:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above), wherein the exhaust air (Drangel; Para 34 - “exhaust gases”) flowing through at least two exhaust flow passages (Drangel; see Fig. 1 at left and right elements 227) of the plurality of 
Re claim 3:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above), wherein the exhaust air flowing through the plurality of exhaust flow passages (Drangel; 227) is introduced to the plurality of scroll passages (Gugau; 13/14), respectively (in the combination of Drangel and Gugau, elements 13/14 of Gugau have been included in element 230 of Drangel, and by doing so elements 13/14 would be placed immediately upstream of element 251 of Drangel (as shown in Gugau, see Fig. 5) such that elements 227 of Drangel feed elements 13/14 of Gugau which then feed element 251 of Drangel (see Fig. 1 of Drangel and Fig. 5 of Gugau)).
Re claim 4:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above).
Drangel further discloses wherein the turbocharger (230) includes a bearing portion (232, bearing chamber - Para 37 (a type of bearing portion as shown in Fig. 1 and as described in Para 37)) for rotatably supporting the rotational shaft (233)(see Fig. 
Re claim 6:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 1 (as described above).
Drangel further discloses wherein the compressor wheel (241) is arranged outside the cylinder head (130)(Para 39 - “…compressor wheel 241 is located outside of the turbocharger housing 252…” (element 252 is part of element 130 per Para 38)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drangel et al. (U.S. 2013/0055713) in view of Gugau et al. (U.S. 2017/0107896) as applied to claim 4 above, and further in view of Lombard et al. (U.S. 2013/0247566).
Re claim 5:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 4 (as described above).
Drangel/Gugau fails to disclose wherein the compressor wheel is arranged inside the cylinder head.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled cylinder head of Drangel/Gugau after the cylinder head of Lombard (thereby arranging the compressor wheel of Drangel within the cylinder head of Drangel) for the advantage of allowing a substantial simplification of turbocharger components (Lombard; Para 33).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drangel et al. (U.S. 2013/0055713) in view of Gugau et al. (U.S. 2017/0107896) as applied to claim 1 above, and further in view of Penzato et al. (U.S. 2016/0138420).
Re claim 7:
Drangel/Gugau teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 4 (as described above).
Drangel further discloses wherein the plurality of cylinders (125) are arranged along a first direction (see Figs. 1-2 - elements 125 are shown extending along a type of first direction), and wherein the rotational shaft (233) extends along a second direction (see Fig. 1 - element 233 is shown extending along a type of second direction).
Drangel/Gugau fails to disclose the second direction being orthogonal to the first direction, as seen along an axial direction of each of the cylinders.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Drangel/Gugau after the engine of Penzato (thereby arranging the second direction of Drangel to be orthogonal to the first direction of Drangel as taught by Penzato) for the advantage of reducing the transfer of heat from the turbine to the compressor (Penzato; Para 32).
Re claim 8:
Drangel/Gugau/Penzato teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 7 (as described above).

Penzato teaches an internal combustion engine (Para 2 - internal combustion engine) wherein a rotational shaft (15, drive shaft - Para 30 (a type of rotational shaft as described in Para 36)) is arranged in a center part (Para 38 - “…drive shaft 15 in the example shown is located between cylinders 2b and 2c…” (see Fig. 2 - location between elements 2b and 2c is shown as a type of center part of elements 2a/2b/2c/2d)) of a plurality of cylinders (2a, 2b, 2c, 2d - four cylinders - Para 29) in an arrangement direction (see Fig. 2 - elements 2a, 2b, 2c, 2d are shown arranged along a type of first direction (along ling x-x)) of the plurality of cylinders (2a, 2b, 2c, 2d)(see Fig. 2 and Para 38 - “…drive shaft 15 in the example shown Is located between cylinders 2b and 2c…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Drangel/Gugau after the engine of Penzato (thereby arranging the rotational shaft of Drangel in a center part of Drangel as taught by Penzato) for the advantage providing shortest distance between compressor and intake, and shortest distance between exhaust manifold and turbine (Penzato; Para 38) which provides improved response time of a turbocharger.
Re claim 9:
Drangel/Gugau/Penzato teaches the internal combustion engine (Drangel; 100) with the turbocharger (Drangel; 230) according to claim 7 (as described above).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shuttleworth et al. (U.S. 6,354,083) an internal combustion engine (100) with a turbocharger (308) and a cylinder head (106), wherein at least the turbine wheel (107) of the turbocharger is arranged inside the cylinder head (see Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/22